Frank A. Carlin, J.
Plaintiff’s motion for an order seeking leave to issue execution against the person of the defendant herein is denied in the discretion of the court under section 764 of the Civil Practice Act, as well as on the ground that the complaint herein is predicated on causes of action in contract and tort which preclude the relief sought as it cannot be granted unless authorized by each cause of action. (Boyle v. Semenoff, 201 App. Div. 426; Miller v. Scherder, 2 N. Y. 262; Woods v. Armstrong, 29 Misc. 660; B. I. P. [Export] v. Isaacs, 10 F. Supp. 872; 5 Carmody, N. Y. Practice, § 1689.)